Name: 2009/309/EC: Commission Decision of 1Ã April 2009 repealing 13 obsolete Decisions in the field of the Common Fisheries Policy (notified under document number C(2009) 1096)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  fisheries
 Date Published: 2009-04-02

 2.4.2009 EN Official Journal of the European Union L 90/24 COMMISSION DECISION of 1 April 2009 repealing 13 obsolete Decisions in the field of the Common Fisheries Policy (notified under document number C(2009) 1096) (2009/309/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (1), and in particular Article 101 thereof, Whereas: (1) Improving the transparency of Community law is an essential element of the better lawmaking strategy that Community institutions are implementing. In that context it is appropriate to remove from active legislation those acts which no longer have real effect. (2) The following Decisions relating to the common fisheries policy have become obsolete, even though formally they are still in force:  Commission Decision 84/17/EEC of 22 December 1983 concerning the implementation by the United Kingdom of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (2),  Commission Decision 84/117/EEC of 24 February 1984 concerning the implementation by Denmark of certain measures to adapt capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (3),  Commission Decision 84/262/EEC of 4 May 1984 concerning the implementation by Belgium of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (4),  Commission Decision 84/376/EEC of 6 July 1984 concerning the implementation by the Federal Republic of Germany of certain measures to adjust capacity in the fisheries sector (5),  Commission Decision 84/589/EEC of 28 November 1984 concerning the implementation by Greece of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (6),  Commission Decision 85/154/EEC of 4 February 1985 concerning the implementation by France of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (7),  Commission Decision 85/437/EEC of 11 September 1985 concerning the implementation by the Netherlands of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (8),  Commission Decision 85/474/EEC of 16 September 1985 concerning applications for reimbursement and the payment of advances in respect of certain measures to adjust capacity in the fisheries sector (9),  Commission Decision 85/482/EEC of 18 October 1985 concerning the implementation by Italy of certain measures to adapt capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (10),  Commission Decision 86/352/EEC of 10 July 1986 concerning extensions in the implementation by Germany of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (11),  Commission Decision 86/539/EEC of 3 November 1986 concerning the implementation by Portugal of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (12),  Commission Decision 86/540/EEC of 4 November 1986 concerning the implementation by Spain of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (13),  Commission Decision 92/86/EEC of 18 December 1991 on certain adaptations of measures covered by Regulation (EEC) No 4028/86 in the territory of the former German Democratic Republic (14). (3) The Decisions listed in recital (2) have exhausted their effects since in the basic legislation changes have been made, which are incompatible with the application of those acts. (4) For reasons of legal security and clarity, those obsolete Decisions should be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the European Fisheries Fund Committee, HAS ADOPTED THIS DECISION: Article 1 Decisions to be repealed Decisions 84/17/EEC, 84/117/EEC, 84/262/EEC, 84/376/EEC, 84/589/EEC, 85/154/EEC, 85/437/EEC, 85/474/EEC, 85/482/EEC, 86/352/EEC, 86/539/EEC, 86/540/EEC and 92/86/EEC are repealed. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 1 April 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 223, 15.8.2006, p. 1. (2) OJ L 18, 21.1.1984, p. 39. (3) OJ L 64, 6.3.1984, p. 12. (4) OJ L 131, 17.5.1984, p. 42. (5) OJ L 196, 26.7.1984, p. 54. (6) OJ L 322, 11.12.1984, p. 13. (7) OJ L 59, 27.2.1985, p. 24. (8) OJ L 252, 21.9.1985, p. 28. (9) OJ L 284, 24.10.1985, p. 1. (10) OJ L 287, 29.10.1985, p. 31. (11) OJ L 205, 29.7.1986, p. 50. (12) OJ L 319, 14.11.1986, p. 74. (13) OJ L 319, 14.11.1986, p. 75. (14) OJ L 32, 8.2.1992, p. 29.